Citation Nr: 0317162	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for visual impairment.

2. Entitlement to service connection for the residuals of a 
head injury.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for right foot 
disability.

4. Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain, 
claimed as a back disorder and residuals of a back injury.


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from March 1952 to April 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina, Regional 
Office (RO).  

The RO noted the issues an appeal to include entitlement to 
service connection for right foot disability and entitlement 
to service connection for lumbosacral strain, claimed as back 
condition and back injury; however, these issues have been 
previously denied.   The Board is required to make an 
independent determination as to whether the evidence is new 
and material; therefore the issues are as recharacterized on 
the title page.


REMAND

The evidence is inadequate to fairly decide the veteran's 
claims; therefore additional development is needed.

In this case, evidence has been associated with the file at 
the Board, without waiver of RO review.  Therefore, upon 
review of the new evidence, the RO should readjudicate the 
claims above.

Further, it is noted that the appellant has not been provided 
the laws and regulations regarding new and material evidence 
for right foot disability and lumbosacral strain, claimed as 
back condition and back injury although the RO adjudicated 
the issues as such.  Therefore the appropriate laws and 
regulations should be provided.  

Additionally, a new examination should be provided regarding 
the claims for service connection for visual impairment and 
claimed residuals of a head injury, and any relationship of 
the disabilities to the veteran's service.  

Finally, it is noted that the veteran reported that he had 
been receiving Social Security Disability benefits since 
December 1983.  Therefore to fully develop the veteran's 
claim, the VA should obtain a copy of the Social Security 
Administration (SSA) decision granting benefits to the 
veteran and the medical records upon which it was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law. 38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  While the new law and regulations 
have been provided to the veteran, in order to continue to 
comply with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO must review the claims file and 
ensure that all notifications and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures are fully 
complied with and satisfied.

2.	The RO should reevaluate whether new 
and material evidence has been 
submitted to reopen the claims for 
entitlement to service connection for 
a right foot condition and for 
lumbosacral strain, claimed as back 
condition and back injury.  The 
appropriate current criteria should be 
used in discussing the new and 
material issue.  38 C.F.R. § 3.156(a) 
(2001-2002).  All development in 
accordance with the new laws regarding 
the duty to assist should be provided.  

In the event that new and material 
evidence is found to have been 
submitted to reopen the claims, then 
the RO should provide the veteran with 
appropriate VA examinations.  The 
examiners should provide the following 
medical opinion as to whether it is at 
least as likely as not that any 
current right foot disability or 
lumbosacral strain, claimed as back 
condition and back injury had its 
onset in or was otherwise 
etiologically related to service.  The 
RO should then adjudicate the merits 
of the veteran's reopened claims for 
service connection, based on all the 
evidence on file and all governing 
legal authority, including the VCAA 
and all pertinent case law.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with 
a supplemental statement of the case, 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

3.	The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must 
be associated with the claims folder.  
The appellant's assistance should be 
requested as needed in obtaining the 
records.

4.	The veteran should be afforded 
appropriate VA examinations regarding 
the claims for service connection for 
visual impairment and for residuals of 
a head injury.  The claims folder 
should be made available to the 
examiners for review prior to the 
examinations.  The examinations must 
encompass a detailed review of the 
veteran's relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the 
examiners to determine the date of 
onset and the relationship, if any, of 
the claimed disabilities to the 
veteran's service.  

Regarding any visual impairment, the 
appropriate examiner should indicate 
whether the veteran currently has a 
diagnosis of visual impairment and if 
so, is at least as likely as not that 
the veteran's currently diagnosed 
visual impairment is related to his 
service.  The examiner should use the 
underlined standard of proof.  The 
reasons and bases for any conclusion 
reached should be discussed.

Regarding any head injury, the 
appropriate examiner should indicate 
whether the veteran currently has any 
residuals of a head injury and if so, 
is at least as likely as not that the 
veteran's currently diagnosed head 
injury residuals are related to his 
service.  The examiner should use the 
underlined standard of proof.  The 
reasons and bases for any conclusion 
reached should be discussed.

5.	If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




